UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6888


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLEMENT JEREMIAH WELLS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:04-cr-00149-TLW-1)


Submitted:   October 19, 2010             Decided:   October 28, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clement Jeremiah Wells, Appellant Pro Se. Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clement     Jeremiah    Wells    appeals    the   district    court’s

margin order denying his Rule 60(b) motion to reconsider his

conviction and sentence.           Wells filed his present Rule 60(b)

motion   more   than    four    years   after   this    court   affirmed     his

conviction and sentence on direct appeal.               See United States v.

Wells, 148 F. App’x 174 (4th Cir. 2005) (No. 04-5084).                  Although

“the Federal Rules of Criminal Procedure do not specifically

provide for motions for reconsideration and prescribe the time

in which they must be filed,” Nilson Van & Storage Co. v. Marsh,

755 F.2d 362, 364 (4th Cir. 1985), a motion for rehearing or

reconsideration in a criminal case extends the time for filing a

notice of appeal if the motion is filed before the order sought

to be reconsidered becomes final.            See United States v. Ibarra,

502 U.S. 1, 4 n.2 (1991) (holding would-be appellant who files

timely   motion      for   reconsideration       from     criminal      judgment

entitled to full time period for noticing appeal after motion

for reconsideration has been decided).

           Wells submitted his Rule 60(b) motion well beyond the

applicable period of time provided to notice an appeal of the

judgment he sought the district court to reconsider.                 Moreover,

Wells received review of the district court’s judgment on direct

appeal to this court.          Furthermore, we have previously affirmed

the district’s court’s order denying an almost identical Rule

                                        2
60(b) motion.    See United States v. Wells, 343 F. App’x 877 (4th

Cir. 2009) (No. 09-6783).        Accordingly, we affirm the district

court’s order denying Well’s present Rule 60(b) motion.                  See

United States v. Wells, No. 4:04-cr-00149-TLW-1 (D.S.C. Jan. 27,

2010).   We also deny Wells’ motion for appointment of counsel.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3